Order entered January 22, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00651-CV

                ANDREW WHITE AND CHELSEA BALESTRA, Appellants

                                                V.

                             NHI-REIT OF AXEL, LLC, Appellee

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-07841

                                            ORDER
       On December 23, 2019, we granted appellants Andrew White and Chelsea Balestra’s

counsel’s motion to withdraw. At the time, briefing was complete. By notice filed January 15,

2020, Ms. Balestra informed the Court she was being represented by new counsel, Jacob B.

Kring. To ensure proper disposition of this appeal, we ORDER Mr. Kring to inform the Court

in writing, no later than February 3, 2020, if Ms. Balestra intends to proceed on the brief filed by

prior counsel and, if so, whether oral argument is still requested. Failure to comply will result in

the Court proceeding on the filed briefs.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE